Citation Nr: 1002040	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  06-03 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an effective date prior to January 23, 
2002, for service connection for residuals of injury, status 
post total hip replacement, including based on clear and 
unmistakable error (CUE). 

2.  Entitlement to an effective date prior to January 23, 
2002, for service connection for pelvic asymmetry with a 
mechanical short left leg, including based on CUE.

3.  Entitlement to an effective date prior to January 23, 
2002, for Dependents' Education Assistance (DEA) under 38 
U.S.C. Chapter 35, including based on CUE.

4.  Entitlement to an effective date prior to January 23, 
2002, for special monthly compensation based on loss of use 
of the right lower extremity, including based on CUE.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The veteran had active service from January 1942 to November 
1945.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
granting service connection for residuals of injury, status 
post total hip replacement, with an evaluation of 90 percent 
and an effective date of May 6, 2002; granting service 
connection for pelvic asymmetry with a mechanical short left 
leg, with an evaluation of 10 percent and an effective date 
of November 16, 2004; granting eligibility for DEA effective 
from November 16, 2004; and granting special monthly 
compensation based on loss of use of the right lower 
extremity effective from May 6, 2002.  By a July 2005 rating 
actions, the RO granted an effective date of January 23, 
2002, for all of these service-connected disabilities, 
evaluations, and entitlements.  The Veteran nonetheless 
continued his appeal as to all these issues.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.

REMAND

In November 2009, prior to Board adjudication of the appealed 
claim, the Veteran submitted a request for a videoconference 
hearing with the Board, to be conducted at the RO.  The 
Veteran should be afforded this opportunity to address his 
claims on appeal, and his representative should be afforded 
the opportunity to review the claims file in order to 
effectively represent the appellant at the hearing. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

Schedule the Veteran for a 
videoconference hearing before a Veterans 
Law Judge, as the docket permits.  All 
correspondence and any hearing 
transcripts regarding this hearing should 
be associated with the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final  decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

